DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 03/22/2019. Claims 1-13 are pending examination.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitation “detection means for detecting” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means ” coupled with functional language “for performing, detection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim 1-3,5-7 are rejected under 35 U.S.C. 103 as being unpatentable over (Garza; Patent  No US 9845050) in view of ( Tanyi;  Publication  No US 20180056814) .
As per claim 1, Garza discloses a car interior surveillance unit, comprising 
- a detection unit including detection means for detecting a presence of a living human being or a living animal being in the passenger cabin of a car (child weight sensing apparatus 400 in Fig. 2), 
- a telecommunication unit including telecommunication means for establishing a wireless telecommunication link to a remote telecommunication participant (microprocessor 110 establishing a wireless telecommunication link to mobile phone application 1210 in Fig.2 ), 
- an electric power supply unit (power supply 150 in Fig.2) including
 - at least one rechargeable battery for providing electric power in at least one operational mode of the car interior surveillance unit (rechargeable battery 154 in Fig.3),
 - a battery charging unit that is electrically connectable to an electrical connection point of the on-board electrical voltage of the car for charging the at least one rechargeable battery (power cell 172 for charging rechargeable battery 154 as shown in Fig.3), 
- an electric power monitoring device for monitoring a presence of electric power at the electrical connection point (low battery indicator 159 in Fig.2-3), and
 - an electronic control unit (head unit controller 100 in Fig.2) that includes a processor unit (microprocessor 110 in Fig. 2) and a digital data memory unit (memory 112 in Fig. 2) 
Garza does not explicitly disclose a processor unit that is configured for controlling operation of at least the detection unit and the telecommunication unit at least on the basis of 
- a detected absence of electric power at the electrical connection point, and 
- a detected presence of a living human being or a living animal being in the passenger cabin.  
However, Tanyi teaches in [0070] sensor connector 60 of the car seat 200 may be configured to disconnect the power from battery 58 to wireless transmitter 12 when pressure sensor assembly 18 does not provide certain resistance 64.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Garza and Tanyi by incorporating the teaching of Tanyi into the method of Garza .
One skilled in the art would be motivated to modify Garza and Tanyi as described above in order to protect children from injury or death during collisions .

As per claim 2, Garza and Tanyi disclose the car interior surveillance unit  as claimed in claim 1, further comprising - an illumination unit for serving as an interior light, which is connectable to the electrical connection point of the on-board electrical voltage of the car, - a housing for at least partially covering the balance of the car interior surveillance unit towards the car interior, wherein the housing has a mechanical interface that is configured to mechanically engage with a corresponding mechanical interface arranged in the vicinity of the electrical connection point (Garza, Fig.2-3 and claim 17).  
As per claim 3, Garza and Tanyi disclose the car interior surveillance unit as claimed in claim 2, wherein said illumination unit is configured to emit light in the visible spectrum and/or in the infrared spectrum into the passenger cabin (Garza, Fig.2-3 and claim 17, col. L8-14) .
As per claim 5, Garza and Tanyi disclose the car interior surveillance unit claim 1, further comprising a global positioning system module  (Garza, Fig.2-3).  
As per claim 6, Garza and Tanyi disclose The car interior surveillance unit claim 1, further comprising a temperature sensor 
As per claim 7, Garza and Tanyi disclose the car interior surveillance unit claim 1, wherein the electronic control unit .
Allowable Subject Matter

Claims 4,8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687